Citation Nr: 0203584	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  98-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a kidney disability.  The RO concluded that 
the evidence submitted by the veteran in reference to his 
claim was not new and material, and his claim remained 
denied.  The veteran perfected a timely appeal of the RO's 
adverse determination.

In August 1999, this case was before the Board on the same 
issue of whether new and material evidence had been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a kidney disability.  The Board concluded that 
no new and material evidence was submitted sufficient to 
reopen the veteran's claim.  Moreover, the Board noted that 
the veteran had altogether failed to submit any additional 
evidence for consideration.  Consequently, the veteran's 
appeal for entitlement to service connection remained denied.  
The Board entered the decision in this case on August 31, 
1999.  Thereafter, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

By an order, dated April 6, 2001, the Court vacated the 
Board's August 1999 decision as to the issue of whether new 
and material evidence had been submitted sufficient to reopen 
the claim of service connection for a kidney disability, and 
the matter was remanded to the Board for consideration in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(hereinafter, "VCAA").

Additionally, a review of the record discloses that in a 
rating decision dated July 1989, the RO determined that the 
veteran's nonservice-connected disabilities were permanently 
and totally disabling and thus entitled the veteran to an 
award of VA pension benefits.  Moreover, in a VA medical 
statement, dated in January 1998, the physician stated that 
"[i]t is necessary for someone to live with [the veteran] to 
supervise his medication. . . ."  As such, a liberal reading 
of this VA medical statement appears to have reasonably 
raised the issue of whether the veteran is entitled to an 
increased rate of pension, in the form of a special monthly 
pension, based upon the need for regular aid and attendance.  
See EF v. Brown, 1 Vet. App. 324, 326 (1991); see also 
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.352 (2001).  
In light of the foregoing, and the fact that this issue has 
not been developed or adjudicated by the RO, the matter is 
referred to the RO for appropriate action.

Finally, the Board notes that having currently decided by way 
of the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a kidney 
disability, the Board will now undertake additional 
development with respect to the veteran's claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099,3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim of entitlement to service connection for a 
kidney disability.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1994, denied the 
veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a kidney disability.  This was a 
final disallowance of this claim.

2.  In December 1996, the veteran again requested that his 
claim of entitlement to service connection for a kidney 
disability be reopened.  

3.  Evidence received since the December 1994 rating decision 
is so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a kidney 
disability.


CONCLUSIONS OF LAW

1.  The RO's December 1994 rating decision, which denied the 
veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a kidney disability, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a kidney disability.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's original claim of entitlement to service 
connection for a kidney disability was granted by way of a 
February 1975 rating action.  At that time, the RO noted that 
although the above rating decision had been made without the 
benefit of the veteran's service medical records, the veteran 
had undergone a VA examination just four days after his 
separation from service in November 1974.  According to the 
RO, at the time of his examination, the veteran stated that 
he had been treated for a kidney disability during service.  
The RO further indicated that the veteran's same November 
1974 VA examination had in fact shown that the veteran had a 
current kidney disability.  Thus, in light of the above, the 
RO granted the veteran's claim of entitlement to service 
connection for a kidney disability.

In August 1975 the RO proposed to sever service connection 
for the veteran's kidney disability based on the fact that 
since the February 1975 rating decision, the veteran's 
service medical records had been located and associated with 
the claims file.  It was the RO's determination that the 
records showed that the veteran's kidney disability was 
congenital or a developmental abnormality for which service 
connection could not be granted.  The appellant was provided 
notice of the proposed severance of service connection in 
December 1975.  By way of a March 1976 rating action, the RO 
concluded that its February 1975 rating decision was clearly 
and unmistakably erroneous in granting service connection for 
a kidney disability.  Therefore, the action to sever service 
connection was effectuated.  See 38 C.F.R. § 3.105(a) (2001).  
The veteran was subsequently provided with notice of this 
decision and his appellate rights; however, because the 
veteran did not initiate a timely appeal of this adverse 
action, the RO's March 1976 rating action became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).

In December 1994 the RO denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a kidney disability on the basis that new and 
material evidence had not been presented.  Specifically, the 
RO determined that there was no new and material evidence 
which showed that the veteran's pre-existing kidney 
disability was aggravated during service, or in the 
alternative, showed whether the veteran's current kidney 
disability was related to his in-service kidney disability.  
Again, the veteran did not initiate a timely appeal of the 
RO's adverse determination and as such, the RO's December 
1994 decision became the most recent final denial of the 
veteran's claim of entitlement to service connection for a 
kidney disability.  Id.  (The Board notes that upon review of 
the record, it appears that the veteran did not submit any 
additional evidence with respect to his request to reopen his 
claim of entitlement to service connection for a kidney 
disability).

In December 1996 the veteran filed his most recent 
application to reopen his previously denied claim of 
entitlement to service connection for a kidney disability.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 66 Fed. Reg. 45620, 
45629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
claim to reopen, which is discussed below.  

As previously mentioned, by a December 1994 decision, the RO 
denied the veteran's request to reopen his previously denied 
claim of entitlement to service connection for a kidney 
disability, and service connection for such disability 
remained denied.  This was the most recent final disallowance 
of the veteran's claim.

With respect to a claim which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in December 1994.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the December 1994 
rating action consisted of the veteran's service medical 
records, a November 1974 VA examination, a June 1975 VA 
examination, a Hospital Summary from the VA Medical Center 
(VAMC) in Des Moines, Iowa, dated in September 1983, a 
Hospital Summary from the Des Moines VAMC, dated in November 
1983, outpatient treatment records from the Des Moines VAMC, 
dated from December 1984 to October 1987, private medical 
records from V.A., M.D., dated from October 1985 to April 
1986, private medical records from the Mercy Hospital Medical 
Center, dated from October to November 1985, outpatient 
treatment records from the Des Moines VAMC, dated from June 
to December 1987, a February 1988 statement from a VA 
physician, a Discharge Summary from the Des Moines VAMC, 
dated in January 1989, and a VA examination, dated in May 
1989.  

The veteran's service medical records show that in July 1974, 
the veteran underwent an ureteroneocystostomy.  At that time, 
the veteran stated that he had been having abdominal pain for 
several months.  According to the surgery report, it was 
noted that the veteran had an abnormal upper and lower 
urinary tract.  Following the surgery, the veteran was 
diagnosed with bilateral vesicoureteral reflux, with upper 
tract damage, bilaterally.  The veteran's separation 
examination, dated in October 1974, shows that at that time, 
the veteran was diagnosed with proteinuria.  

In November 1974, the veteran underwent a VA examination.  At 
that time, an intravenous pyelogram (IVP) showed some 
ureterectasis, bilaterally.  A 24 hour urine collection 
revealed a marked decrease in total creatinine clearance of 
67 milliliters per hour.  

A VA examination was conducted in June 1975.  At that time, 
the veteran gave a history of his in-service surgery.  The 
physical examination showed that the bilateral ureter 
implants were doing well.  The veteran had a smooth bladder 
which emptied completely.  He had prompt bilateral function 
for unobstructed upper tract with smooth renal outline.  The 
diagnosis was status post bilateral ureteroneocystostomy with 
mild proteinuria.  The examining physician noted that the 
veteran was doing well.  

A Hospital Summary from the Des Moines VAMC shows that the 
veteran was hospitalized from August 29, 1983 to September 8, 
1983.  Upon admission, the veteran complained of swelling in 
both of his legs over the past year.  The veteran denied 
urinary complaints such as dysuria or nocturia.  During his 
hospitalization, an IVP was obtained and interpreted as 
showing bilateral small kidneys.  The renal outlines were 
smooth, and the ureters were of normal coarse and caliber.  
The bladder emptied completely on post void film.  Upon the 
veteran's discharge, he was diagnosed with mild renal 
insufficiency.  

A Hospital Summary from the Des Moines VAMC shows that in 
November 1983, the veteran was hospitalized after it was 
discovered that he had an elevated 5-hydroxyindoleacetic 
acid.  The veteran was given medication, and upon his 
subsequent discharge, he was diagnosed with renal 
insufficiency and hyperuricemia, asymptomatic.  

Outpatient treatment records from the Des Moines VAMC, from 
December 1984 to October 1987, show that in March 1987, the 
veteran underwent a physical examination.  At that time, he 
gave a history of renal insufficiency.  The examination 
indicated that the veteran's abdomen was soft and nontender.  
In addition, the veteran's prostate was small, smooth, and 
nontender, and there was no swelling in his extremities.  The 
records further reflect that in June 1987, the veteran was 
diagnosed with nephrotic syndrome.  The remaining records 
show treatment for unrelated disorders.   

Private medical records from the Mercy Hospital Medical 
Center, from October to November 1985, show treatment for 
unrelated disorders.  In addition, private medical records 
from V.A., M.D., dated from October 1985 to April 1986, also 
show treatment for unrelated disorders.  

Outpatient and inpatient treatment records from the Des 
Moines VAMC, dated from June to December 1987, show that in 
June 1987, the veteran was hospitalized.  At that time, he 
indicated that he felt bloated.  Upon his discharge, he was 
diagnosed with nephrotic syndrome, etiology undetermined.  
The remaining records show treatment for unrelated disorders.  

A statement from a VA physician, dated in February 1988, 
shows that at that time, the VA physician indicated that the 
veteran had nephrotic syndrome with renal insufficiency.  
According to the physician, the veteran had had renal 
problems "on discharge" from the service.  The examiner 
noted that there had been a slow, but significant, loss of 
renal function since he had cared for him over the past 10 
years.  

A Discharge Summary from the Des Moines VAMC shows that the 
veteran was hospitalized in January 1989.  At that time, the 
veteran complained of abdominal cramping with nausea for the 
past two days.  While the veteran was hospitalized, he 
underwent an ultrasound of his abdomen.  The ultrasound 
failed to show any abscess, hydronephrosis, or biliary tract 
abnormalities.  Upon his discharge, the veteran was diagnosed 
with a history of nephrotic syndrome and renal insufficiency.  

In May 1989, the veteran underwent a VA examination.  At that 
time, he was diagnosed with nephrotic syndrome with renal 
insufficiency.  

Currently, evidence added to the record since the December 
1994 rating decision consists of private medical records 
pertaining to treatment provided at the Mercy Hospital 
Medical Center in 1983 and 1985; and a December 2001 
correspondence from a physician who has treated the veteran.

In considering the medical records from Mercy Hospital, the 
Board notes that these medical data are merely duplicates of 
the records already associated with the claims file, and they 
pertain to conditions not germane to this appeal.  As such, 
they do not comport with the criteria of 38 C.F.R. § 3.156(a) 
and cannot serve as basis for reopening the claim.

In a letter dated December 5, 2001, Dr. J.S., advised that 
the veteran has end-stage renal disease, and he is also on 
dialysis.  Dr. J.S. indicated that the purpose of his letter 
was to document and provide medical data for the nature of 
the veteran's kidney disease as well as the duration.  Dr. 
J.S. further indicated that he had been provided with the 
veteran's medical records from the USAGH Frankford Medical 
Facility, which indicated that in 1974, the veteran was given 
a diagnosis of bilateral vesicle ureteral reflux.  According 
to the veteran, this diagnosis was the first knowledge that 
he had of any kidney disease.  Also, this diagnosis was made 
while in service, so it was the veteran's contention that he 
had a service connected disability.  According to Dr. J.S., 
the veteran's 'difficulty had progressed, as is often the 
case in spite of surgical intervention to try to correct it.'

Based on a close review of Dr. J.S.'s December 2001 letter, 
the Board determines that new and material evidence has been 
presented in this case.  The letter is new in that it was 
neither previously of record nor was it considered by the RO 
in December 1994.  More importantly, the December 2001 letter 
is also material as the examiner's statement, wherein he 
indicates that the veteran's 'difficulty has progressed, as 
is often the case in spite of surgical intervention to try to 
correct it', is somewhat suggestive of in-service aggravation 
of the veteran's pre-existing kidney condition.  Moreover, 
prior to making this statement, Dr. J.S. indicated that he 
had both reviewed the veteran's medical records from the 
USAGH Frankford medical facility, and he had been advised by 
the veteran that a diagnosis of bilateral vesicle ureteral 
reflux was received during service.  Because, the lack of 
evidence which showed that the veteran's pre-existing kidney 
disability was aggravated during service was among the basis 
for the RO's continued denial of the veteran's claim in 
December 1994, the Board now determines that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim has been presented in the form of Dr. J.S.'s December 
2001 medical statement.  This evidence must be considered in 
light of all the evidence, both old and new, in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a kidney disability.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
seeking entitlement to service connection for a kidney 
disability is reopened.  38 U.S.C.A. § 5108' 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
kidney disability is reopened; the appeal is granted to this 
extent only.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

